DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2013/0065562 A1), hereinafter referred to as D1, in view of Raleigh et al. (US 2016/0373588 A1), hereinafter referred to as D2.
Regarding claims 1, D1 discloses an application performance improvement in radio networks, which comprises:
causing, by a network management system, a user interface of a user device to present content data via an application on the user device (Referring to Figures 1-3, mobile node (User device comprising a user interface) accessing content comprising one or more application flows via the IOG in combination with the radio network (network management system).  See paragraphs 0046-0048.);
detecting a reduced performance associated with an internet access service and the user
device, wherein the internet access service is a first internet access service (Referring to Figures 1-4, the proxy billing manager 360 would decide if the mobile node 190 is trying to access premium content or not. Premium content is content the existing service of the user does not support and consequently, there is a compromised quality of experience for the user for that content. If the user is trying to access premium content and the user does not have the appropriate QoS to maintain access to the premium content.  See paragraph 0053.);
determining that the reduced performance is associated with network throttling imposed on a user account associated with the user device (Referring to Figures 1-4, If the user is trying to access premium content and the user does not have the appropriate QoS to maintain access to the premium content, the proxy billing manager will perform certain activities.  See paragraph 0053.);
causing, by the network management system, the user interface of the user device to present one or more upgrade options at the user device, the one or more upgrade options being based at least in part on the reduced performance (Referring to Figures 1-5, the proxy billing manager 360 can inject application layer messages to notify the user that that he/she should switch to a premium service (e.g., upgrade the existing service) to receive better performance. One option for the transfer to the premium service is if the user pays for the premium service.  See paragraphs 0053-0056.);
	receiving, by the network management system, information indicating a user selection of one of the one or more upgrade options and adjusting, by the network management system, the network throttling imposed on the user account based at least in part on the user selection (Referring to Figures 1-5, That is, if the user accepts switching to a premium service, the proxy billing manager 360 would interact with the PCRF 340 to, e.g., modify the QoS of the user. The 
D1 does not disclose identifying a service provider that provides access to the content data being presented on the user device, the service provider being different from a wireless network operator that provides the first access service to the user device, the content data being accessible by the user device via the first internet access service.
D1 teaches identifying the service provider that provides access to the content data being presented to the user device as the signaling between the wireless network and the user device, but does not explicitly disclose the service provider being different from a wireless network operator that provides the first internet access service to the user device.  The Examiner interprets the claim limitation as equivalent to providing a first service to a mobile device via a first provider, then the mobile device roams to a second provider which offers additional service for additional internet access service.  Note, the limitation the content data being accessible by the user device via the first internet access service is not tied explicitly to the service provider being different from the wireless network operator that provides the first internet access service to the user device as the claim does not set forth any relationship between the content data being available and the different service provider, with this interpretation in mind D2 teaches such content is accessible by the user device via the internet access service.  See paragraphs 0138 and 0196.  D2 teaches user notifications for DAS include providing various marketing interceptors. Market interceptors include various user notifications (e.g., user notification messages or user notification message sequences) that include offers for services, service plan upgrades or new service plans, or various forms of marketing or advertising information. For example, market interceptors can provide effective up sell and marketing opportunities for service providers (e.g., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the messaging and UE selection of upgrade options, as taught by D2, in the system of the of Dl. One of ordinary skill in the art before the filing date of the invention would have been motivated to do so to permit access providers to not only control and bill for basic access, but to control and bill for higher level service delivery on a service-by-service basis while allowing users to selectively chose when to increase their service options and avoid data interruptions in real-time while roaming.
Regarding claim 2, the primary reference further teaches detecting that traffic shaping is impacting a performance of the internet access service, and wherein, determining that the reduced performance is associated with the network throttling is based at least in part on detecting the traffic shaping (Referring to Figures 1-5, If the user is trying to access premium content and the user does not have the appropriate QoS to maintain access to the premium content, the Examiner equates the traffic shaping as equivalent to the QoS limitations on the service provided to the user.  See paragraph 0053.)
detecting that traffic policing is impacting a performance of the internet access service, and wherein, determining that the reduced performance is associated with the network throttling is based at least in part on detecting the traffic policing (Referring to Figures 1-5, If the user is trying to access premium content and the user does not have the appropriate QoS to maintain access to the premium content, the Examiner equates the traffic policing as equivalent to the QoS limitations on the service provided to the user.  See paragraph 0053.)
Regarding claims 4, 13, and 18, further regarding claims 13 and 18 see the rejection of claim 1 for similarly recited limitations taught by D1, D1 does not disclose transmitting, to the service provider, a message indicating that network throttling is imposed on the user account, the message further indicating that a presentation of the content data on the user device is being impacted by the network throttling; and receiving, from the service provider, an upgrade option that comprises an option to purchase, from the service provider, a second internet access service that provides internet access for the content data on the user device.
D1 teaches identifying the service provider that provides access to the content data being presented to the user device, but does not explicitly disclose upgrading service plans from the service provider.  D2 teaches user notifications for DAS include providing various marketing interceptors. Market interceptors include various user notifications (e.g., user notification messages or user notification message sequences) that include offers for services, service plan upgrades or new service plans, or various forms of marketing or advertising information. For example, market interceptors can provide effective up sell and marketing opportunities for service providers (e.g., mobile services/cellular carriers) to market services in devices that may start out with minimal or lower cost service plan limits or only have sponsored services.  User 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the messaging and UE selection of upgrade options, as taught by D2, in the system of the of Dl. One of ordinary skill in the art before the filing date of the invention would have been motivated to do so to permit access providers to not only control and bill for basic access, but to control and bill for higher level service delivery on a service-by-service basis while allowing users to selectively chose when to increase their service options and avoid data interruptions in real-time while roaming.
Regarding claims 5 and 17, D1 does not disclose wherein the one or more upgrade options are presented on the user interface contemporaneously while the content data is being presented on the user interface.
D2 teaches a native UI implementation (e.g., smart UI) can present a user with options to buy/accept overage or select a new/upgraded service plan upon receiving network usage 
 (e.g., and usage meters and user notifications can be updated as appropriate, and the current data session (if any) is not dropped) (contemporaneously while the content data is being presented on the user interface). See paragraph 0283 and 0394-0396.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the messaging and UE selection of upgrade options, as taught by D2, in the system of the of Dl. One of ordinary skill in the art before the filing date of the invention would have been motivated to do so to permit access providers to not only control and bill for basic access, but to control and bill for higher level service delivery on a service-by-service basis while allowing users to selectively chose when to increase their service options and avoid data interruptions in real-time.
Regarding claims 6 and 15, D1 does not disclose wherein the one or more upgrade options include an option for the service provider to purchase a second internet access service that allows the user device to access the content data provided by the service provider.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the messaging and UE selection of upgrade options, as taught by D2, in the system of the of Dl. One of ordinary skill in the art before the filing date of the invention would have been motivated to do so to permit access providers to not only control and bill for basic access, but to control and bill for higher level service delivery on a service-by-service basis while allowing users to selectively chose when to increase their service options and avoid data interruptions in real-time while roaming.
wherein the content data comprises one of a video recording, an audio recording, a multimedia presentation, or an online content (Referring to Figures 1-5, mobile node 190 accesses the content 105 in the Internet 170 during a session. For instance, the content 105 could be a video of a television show or a movie.  See paragraph 0047.)
Regarding claim 8, the primary reference further teaches  wherein to adjust the network throttling imposed on the user account includes adjusting a data transfer bandwidth associated with the user device (Referring to Figures 1-5, That is, if the user accepts switching to a premium service, the proxy billing manager 360 would interact with the PCRF 340 to, e.g., modify the QoS of the user (adjusting data transfer bandwidth). The proxy billing manager 360 will also interact with appropriate core network entities to modify subscription information (including billing) of the user.  See paragraphs 0053-0056.)
Regarding claim 9, the primary reference further teaches  wherein adjusting the network throttling comprises updating a configuration in an access gateway device associated with the network management system to modify a data transfer bandwidth associated with the user device (Referring to Figures 1-5, the IOG (gateway) will utilize deep packet inspection to identify various data flows between a mobile node and a correspondent Internet node in a media session. The IOG will, for example, monitor control messages exchanged between the mobile node and core network gateways to obtain, e.g., mobile node identity and device capability. The IOG will interact with a policy server to obtain user policies. The IOG will interact with radio network elements to receive as examples the following non-limiting reports to determine if user is in near/mid/far locations (relative to an access point and the cell created by the access point): CQI (channel quality information), PMI (precoding matrix index), SRS reports (sounding reference 
Regarding claim 11, D1 does not disclose causing the user interface to present a message to surface a contemporaneously while the content data is being presented via the application on the user device, the message being associated with the one or more upgrade options.
D2 teaches a native UI implementation (e.g., smart UI) can present a user with options to buy/accept overage or select a new/upgraded service plan upon receiving network usage synchronization indicating the current service plan is about to and/or is projected to reach its limit (e.g., 95% or higher of a service plan capacity/data limit/cap) or just exceeded its cap (e.g., 100% or higher of a service plan capacity/data limit/cap) (the user interface of the user device associated with the user to present one or more upgrade options associated with a usage of the network), and if the user selects a request to either buy/accept overage or select a new/upgraded service plan the communication device can then notify a network element/function of the request to be implemented in, for example, network provisioning elements/functions to continue uninterrupted network service (e.g., this functionality is facilitated by the communication device implementing a native UI or smart UI as described herein with respect to various embodiments)
 (e.g., and usage meters and user notifications can be updated as appropriate, and the current data session (if any) is not dropped) (contemporaneously while the content data is being presented on the user interface). See paragraph 0283 and 0394-0396.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the messaging and UE selection of upgrade options, as taught 
Regarding claim 12, the primary reference further teaches receiving, by the network management system, a request for network throttling information associated with the user device, and wherein, determining that the reduced performance is associated with the network throttling imposed on the user account is based at least in part on receipt of the network throttling information (Referring to Figures 1-5, If the user is trying to access premium content and the user does not have the appropriate QoS to maintain access to the premium content, the Examiner equates the network throttling as equivalent to the QoS limitations on the service provided to the user.  See paragraph 0053.)
Regarding claim 14, the primary reference further teaches detecting that traffic shaping is impacting a performance of the first internet access service, and wherein, determining that the reduced performance is associated with the network throttling is based at least in part on detecting the traffic shaping (Referring to Figures 1-5, If the user is trying to access premium content and the user does not have the appropriate QoS to maintain access to the premium content, the Examiner equates the traffic shaping as equivalent to the QoS limitations on the service provided to the user.  See paragraph 0053.)
Regarding claim 16, further teaches wherein the content data comprises one of a video recording, an audio recording, a multimedia presentation, or an online content (Referring to 
Regarding claims 19, the primary reference further teaches detect whether traffic shaping or traffic policing is impacting a performance of the first internet access service, and wherein to determine whether a reduction in the performance of the first internet access service is associated with the network throttling is based at least in part on detecting the traffic shaping or the traffic policing (Referring to Figures 1-5, If the user is trying to access premium content and the user does not have the appropriate QoS to maintain access to the premium content, the Examiner equates the traffic shaping as equivalent to the QoS limitations on the service provided to the user.  See paragraph 0053.)
Regarding claim 20, the primary reference further teaches receive a request for network throttling information associated with a user device, and wherein to determine that a reduction in the performance of the first internet access service is associated with the network throttling imposed on the user account is based at least in part on receipt of the network throttling information (Referring to Figures 1-5, If the user is trying to access premium content and the user does not have the appropriate QoS to maintain access to the premium content, the Examiner equates the network throttling as equivalent to the QoS limitations on the service provided to the user.  See paragraph 0053.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 in further view of Raleigh et al. (US 2013/0304616 A1), hereinafter referred to as D3.
Regarding claim 10, D1 does not disclose providing a software development kit (SDK) associated with the application on the user device to present the one or more upgrade options in the user interface at the user device, the SDK comprising a plurality of application programming interfaces (APIs) of a plurality of services associated with a telecommunications network service.
D3 teaches, referring to Figure 14B, DIF 371 may communicate with the application or agent on each of the devices in the device (or subscriber) group using a pre-defined protocol (e.g., an application programming interface (API) protocol) established to make the communication of notifications, offers and user responses more efficient and useful for device users. In the case of a device-assisted network, DIF 371 may also be configured to request or instruct the application or agent on each of the devices in the device (or subscriber) group to assist in implementing or enforcing various notification policies, control policies and/or accounting policies. See paragraph 0225.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the APIs of D3 in the system of the of Dl and D3 application streams. One of ordinary skill in the art before the filing date of the invention would have been motivated to do so to provide additional flexibility in UI presentation for upgrade options, thereby, improving the user experience.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not persuasive in light of the new grounds of rejection based upon D1 and D2.  As a preliminary matter, due to a typographical error the rejection of claims 4-6, 10, 11, 15, and 17-20 were not listed under a 103(a) rejection header in the previous office action.  This has been corrected and 
On page 12 of the remarks, regarding claim 1, 13, and 18, D1 teaches identifying the service provider that provides access to the content data being presented to the user device as the signaling between the wireless network and the user device, but does not explicitly disclose the service provider being different from a wireless network operator that provides the first internet access service to the user device.  The Examiner interprets the claim limitation as equivalent to providing a first service to a mobile device via a first provider, then the mobile device roams to a second provider which offers additional service for additional internet access service.  Therefore, the claim limitations are taught per the Examiner’s interpretation in view of the prior art.  Regarding claims 1-17 and 19-20, the claims remain rejected for the same reasons stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Malley et al. (US 2015/0295808 A1) – upgrade options of a graphical user interface for monitoring usage and performance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462